MEMORANDUM **
Roberto Tejeda-Mungia seeks review of an order of the Board of Immigration Appeals upholding an immigration judge’s (“IJ”) order denying his application for cancellation of removal. We review de novo claims of constitutional violations in immigration proceedings. See Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the IJ’s discretionary determination that Tejeda-Mungia failed to show exceptional and extremely unusual hardship to a qualifying relative, see Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003), and the petitioners do not raise a colorable constitutional claim, see Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
*542Tejeda-Mungia’s constitutional challenge to the jurisdictional bar prohibiting review of discretionary decisions is unavailing. See, e.g., Kalaw v. INS, 133 F.3d 1147, 1152 (9th Cir.1997).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.